DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claim objections in the non-final dated 1/21/22 have been corrected and the claim objections are withdrawn.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10-12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleksey (8818609) in view of Davis (20130033732).
Referring to claim 1, Aleksey shows light detection and range (LIDAR) device utilized in an autonomous driving vehicle (ALEKSEY 6:20-26; 6:60-65; Figure 1 LIDAR unit 128 and control system 106), the LIDAR device comprising:
an array of light emitters to emit a plurality of light beams to sense a physical range associated with a target (ALEKSEY 11:40-55);
a slope mirror having a slope surface and a flat surface (ALEKSEY 11:25-35; Figure 3A beam steering optics/angled mirror 304);
a rotatable platform supporting the flat surface of the slope mirror (ALEKSEY 10:20-31; 11:23- 35; Figure 2 sensor unit 202; Figure 3A beam optics 304), the rotatable platform capable of rotating with respect to a vertical axis perpendicular to the flat surface (ALEKSEY 10:18-29; 11:27-31; Figure 2 sensor unit 202; Figure 3A beam steering optics 304), wherein the light emitters project the light beams onto the slope surface (ALEKSEY 11:27-31; 11:49-60; Figure 3A LIDAR 302, beam steering optics 304, and laser beam 306), which are deflected towards the target, and wherein the slope mirror rotates along with the rotatable platform while the array of light emitters remain steady (ALEKSEY 10:26-40; 11:30-40; Figure 3A beam steering optics/rotating angled mirror 304); and
one or more light detectors to receive at least a portion of the light beams reflected from the target. (ALEKSEY 11:55-63; Figure 2 top-mounted sensors 204).  While Aleksey clearly shows a slope mirror having a slope surface that is tilted upwardly from a flat surface (see figure 3A note Ref 304 is sloped up from the surface of the of the housing).  However Aleksey fails to show a slope mirror having a slope surface and a flat surface, wherein the slope surface is tilted upward from the flat surface. 
Davis shows a similar device that includes a slope surface and a flat surface, wherein a scanning mirror that includes a slope surface tilted upward from the flat surface (see figure 1B note the flat surface Ref 114 and the sloped surface Ref 118).  It would have been obvious to include the flat and sloped surface as shown by Davis because this provides a more complete fixation for the sloped surface and avoids unwanted vibrations during the rotation of the mirror.  
Regarding claim 2, Aleksey teaches, The LIDAR device of claim 1, wherein the flat surface of the slope mirror is positioned in parallel with a ground floor on which the ADV is driving (ALEKSEY 10:18- 26; Figure 2 and Figure 3A), and wherein the slope surface is tilted upwardly from the flat surface according to a predetermined slope angle (ALEKSEY 11:36-40; 12:40-46; Figure 3A rotating angled mirror; Figure 3C).
Regarding claim 3, Aleksey teaches, The LIDAR device of claim 2, wherein the light beams are projected onto the slope surface and perpendicular to the flat surface. (ALEKSEY Column 11 25-40)
Regarding claim 10, Aleksey teaches, an autonomous driving vehicle (ALEKSEY 4:52-56; Figure 1 and Figure 2), comprising:
a light detection and range (LIDAR) device (ALEKSEY 6:14-27; Figure 1 LIDAR unit 128), where in the LIDAR device comprises an array of light emitters to emit a plurality of light beams to sense a physical range associated with a target (ALEKSEY 11:40-55),
a slope mirror having a slope surface and a flat surface(ALEKSEY 11:25-40; Figure 3A), a rotatable platform supporting the flat surface of the slope mirror (ALEKSEY 10:20-31; 11:23-35; Figure 2 sensor unit 202; Figure 3A beam optics 304), the rotatable platform capable of rotating with respect to a vertical axis perpendicular to the flat surface (ALEKSEY 10:18-29; 11:27-31; Figure 2 sensor unit 202; Figure 3A beam steering optics 304), wherein the light emitters project the light beams onto the slope surface (ALEKSEY 11:27-31; 11:49-60; Figure 3A LIDAR 302, beam steering optics 304, and laser beam 306), which are deflected toward the target, and wherein the slope mirror rotates along with the rotatable platform while the array of light emitters remain steady (ALEKSEY 10:26-40; Figure 3A beam steering optics 304 and rotating angled mirror 304), and
one or more light detectors to receive at least a portion of the light beams reflected from the target (ALEKSEY 11:55-63; Figure 2 top-mounted sensors 204); and
a perception and planning system coupled to the LIDAR device to perceive a driving environment surround the autonomous driving vehicle based on LIDAR sensor data provided by the LIDAR device and to control the autonomous driving vehicle to navigate the driving environment. (ALEKSEY 6:36-65; Figure 1 sensor system 104, sensor fusion algorithm 138, LIDAR sensor 128, and control system 106). However Aleksey fails to show a slope mirror having a slope surface and a flat surface, wherein the slope surface is tilted upward from the flat surface. 
Davis shows a similar device that includes a slope surface and a flat surface, wherein a scanning mirror that includes a slope surface tilted upward from the flat surface (see figure 1B note the flat surface Ref 114 and the sloped surface Ref 118).  It would have been obvious to include the flat and sloped surface as shown by Davis because this provides a more complete fixation for the sloped surface and avoids unwanted vibrations during the rotation of the mirror.  
Regarding claim 11, Aleksey teaches, the autonomous driving vehicle of claim 10 (ALEKSEY), wherein the flat surface of the slope mirror is positioned in parallel with a ground floor on which the ADV is driving (ALEKSEY 10:18-26; Figure 2 and Figure 3A), and wherein the slope surface is tilted upwardly from the flat surface according to a predetermined slope angle. (ALEKSEY 11:36-40; 12:40- 46; Figure 3A rotating angled mirror; Figure 3C)
Regarding claim 12, Aleksey teaches, the autonomous driving vehicle of claim 11 (ALEKSEY), wherein the light beams are projected onto the slope surface and perpendicular to the flat surface. (ALEKSEY 11:25-40)
Regarding claim 19, Aleksey teaches, A machine-implemented method for operating a LIDAR device of an autonomous driving vehicle (ALEKSEY 6:20-26; 6:60-66; Figure 1 LIDAR unit 128, control system 106, sensor fusion algorithm 138), the method comprising: 
emitting using an array of light emitters a plurality of light beams to sense a physical range associated with a target (ALEKSEY 11:40-55); 
providing a slope mirror having a slope surface and a flat surface (ALEKSEY 11:25-40; Figure 3A); 
rotating a rotatable platform supporting the flat surface of the slope mirror (ALEKSEY 10:20- 31; 11:23-35; Figure 2 sensor unit 202; Figure 3 beam optics 304), the rotatable platform capable of rotating with respect to a vertical axis perpendicular to the flat surface (ALEKSEY 10:18-29; 11:27-31; Figure 2 sensor unit 202; Figure 3A beam steering optics 304), wherein the slope mirror rotates with the rotatable platform while the array of light emitters remain steady (ALEKSEY 10:26-40; 11:30-40; Figure 3A beam steering optics/rotating angled mirror 304); 
projecting the light beams onto the slope surface of the slope mirror, wherein the light beams are deflected by the slope surface towards the target (ALEKSEY 11:35-40; 11:64-67; Figure 3A and Figure 3B); and 
receiving using one or more light detectors at least a portion of the light beams reflected from the target. (ALEKSEY 11:55-63; Figure 2 top-mounted sensor 204). However Aleksey fails to show a slope mirror having a slope surface and a flat surface, wherein the slope surface is tilted upward from the flat surface. 
Davis shows a similar device that includes a slope surface and a flat surface, wherein a scanning mirror that includes a slope surface tilted upward from the flat surface (see figure 1B note the flat surface Ref 114 and the sloped surface Ref 118).  It would have been obvious to include the flat and sloped surface as shown by Davis because this provides a more complete fixation for the sloped surface and avoids unwanted vibrations during the rotation of the mirror.  
Regarding claim 20, Aleksey teaches, the method of claim 19, wherein the flat surface of the slope mirror is positioned in parallel with a ground floor on which the ADV is driving (ALEKSEY 10:18- 26; Figure 2 and Figure 3A), and wherein the slope surface is tilted upwardly from the flat surface according to a predetermined slope angle. (ALEKSEY 11:36-40; 12:40-46; Figure 3A rotating angled mirror; Figure 3C).
Claims 4-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aleksey and Davis, further in view of Wang, Rui U.S. 10,429,495 (“Wang”).
Regarding claim 4, Aleksey teaches the LIDAR of claim 1.
However, Aleksey fails to teach, wherein the array of light emitters comprises a first array of light emitters and a second array light emitters positioned unparalleled to each other.
On the other hand, Wang teaches, wherein the array of light emitters comprises a first array of light emitters and a second array light emitters positioned unparalleled to each other. (WANG 17:5- 25)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the LIDAR device could have a two-dimensional emission of light.
The motivation to do so is to provide a vertical and horizontal emission of light in order to gain insights about the environment in the horizontal and vertical planes in the field-of-view. This would create a more accurate picture of the road environment obstacles and conditions.
Therefore, Aleksey, as modified in view of Wang, teaches, wherein the array of light emitters comprises a first array of light emitters and a second array light emitters positioned unparalleled to each other.
Regarding claim 5, Aleksey, in view of Wang teaches, the LIDAR device of claim 4.
However, Aleksey alone fails to teach, wherein the first array of light emitters and the second array of light emitters are positioned across over each other.
On the other hand, Wang further teaches, wherein the first array of light emitters and the second array of light emitters are positioned across over each other. (WANG 17:16-25)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the emitters are overlapping, but non-parallel.
The motivation to do so is to create at least one and/or several points of overlap of the emitted beams to create reference points to create a relationship between the two spatial planes when creating an image for the control system of the vehicle to analyze.
Therefore, Aleksey, as modified in view of Wang, teaches, wherein the first array of light emitter and the second array of light emitters are positioned across over each other.
Regarding claim 6, Aleksey, in view of Wang teaches, the LIDAR device of claim 5.
However, Aleksey alone fails to teach, wherein the first array of light emitters are arranged relatively in a first straight line and the second array of light emitter are arranged relatively in a second straight line.
On the other hand, Wang teaches, wherein the first array of light emitters are arranged relatively in a first straight line and the second array of light emitter are arranged relatively in a second straight line. (WANG 17:5-25; Figure 14 and Figure 15)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the two arrays of emitters of the LIDAR device were overlapping, non-parallel, and arranged in straight lines.
The motivation to do so is to create a single point of overlap as a reference point for the two spatial planes and to provide discrete directions of emission in two dimensions.
Therefore Aleksey, as modified in view of Wang, teaches wherein the first array of light emitters are arranged relatively in a first straight line and the second array of light emitter are arranged relatively in a second straight line.

Regarding claim 7, Aleksey in view of Wang teaches, the LIDAR device of claim 6.
However, Aleksey alone fails to teach, wherein the first straight line and the second straight line are perpendicular to each other.
On the other hand, Wang teaches, wherein the first straight line and the second straight line are perpendicular to each other. (WANG 17:5-25; Figure 14 and Figure 15)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the two arrays of emitters of the LIDAR device were overlapping, non-parallel, arranged in straight lines, and were perpendicular to one another.
The motivation to do so is to capture the widest possible field-of-view in two dimensions (horizontal and vertical) while maintaining a reference point of overlap of the two planes while providing discrete directions of emission into those two dimensions.
Therefore, Aleksey, as modified in view of Wang, teaches, wherein the first straight line and the second straight line are perpendicular to each other.
Regarding claim 8, Aleksey teaches, the LIDAR device of claim 1.
However, Aleksey fails to teach, wherein the array of light emitters are arranged in a closed-loop pattern.
On the other hand, Wang teaches, wherein the array of light emitters are arranged in a closed- loop pattern. (WANG 17:5-25; Figure 14 and Figure 15)

Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the emitters of the LIDAR device form a closed loop.
The motivation to do so is that using a closed loop would give the LIDAR the ability to scan in two dimensions. Using a closed loop would give the benefit of providing data points that lie in both the horizontal and vertical planes.
Therefore, Aleksey, as modified in view of Wang, teaches, wherein the array of light emitters are arranged in a closed-loop pattern.
Regarding claim 9, Aleksey, in view of Wang teaches, the LIDAR device of claim 8.
However, Aleksey alone fails to teach, wherein the array of light emitters is arranged in a circular or ellipse shape.
On the other hand, Wang further teaches, wherein the array of light emitters is arranged in a circular or ellipse shape. (Wang 17:5-25; Figure 14 and Figure 15)
Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Aleksey’s device, in view of Wang, such that the array of light emitters in the LIDAR device are arranged in a circular or ellipse pattern.
The motivation to do so is that using a circular or elliptical pattern would provide a two- dimensional view of the road environment and conditions while also having a simple relationship with every other emitter in the array. This would provide an image of the surrounding area that would be easier to analyze for object/obstruction recognition.
Therefore, Aleksey, as modified in view of Wang, teaches, wherein the array of light emitters is arranged in a circular or ellipse shape.
29. Regarding claim 13, please see paragraph 20 for rejection of claim 4.
30. Regarding claim 14, please see paragraph 21 for rejection of claim 5.
31. Regarding claim 15, please see paragraph 22 for rejection of claim 6.
32. Regarding claim 16, please see paragraph 23 for rejection of claim 7.
33. Regarding claim 17, please see paragraph 24 for rejection of claim 8.
34. Regarding claim 18, please see paragraph 25 for rejection of claim 9.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645